COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH 
 
                                        NO.
2-09-108-CV
 
NORMAN
DOYLE HANLEY                                                     APPELLANT
 
                                                   V.
 
REBECCA
LEE HANLEY                                                           APPELLEE
 
                                               ----------
            FROM
THE 415TH DISTRICT COURT OF PARKER COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered the parties= AJoint
Motion To Dismiss.@ 
It is the court=s opinion that the motion should
be granted; therefore, we dismiss the appeal. 
See Tex. R. App. P. 42.1(a)(2), 43.2(f).
Costs of the appeal shall be paid by appellant,
for which let execution issue.  See
Tex. R. App. P. 43.4.
PER CURIAM
 
PANEL:  CAYCE, C.J.; DAUPHINOT and MEIER, JJ.
 
DELIVERED:  July 2, 2009




[1]See Tex. R. App. P. 47.4.